                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
                  Plaintiff,                    )
                                                )           4:20-00139-01-CR-W-DGK
      v.                                        )
                                                )
JAMES E. HORNE, JR.,                            )
                                                )
                  Defendant.                    )

           ORDER ADOPTING REPORT AND RECOMMENDATION CONCERNING
                       DEFENDANT’S COMPETENCY

       On July 23, 2020, Defendant James Horne’s counsel filed a request for a competency

evaluation, and the Court granted that motion. ECF Nos. 20, 22.

       On January 15, 2021, the Court received an evaluation from David Szyhowski, Psy.D.,

who opined Defendant was competent to understand the nature and consequences of the

proceeding against him and could properly assist in his defense. ECF No. 34.

       On February 26, 2021, Magistrate Judge W. Brian Gaddy held a competency hearing. At

that hearing, Defendant proffered (1) he did not have a conversation with Dr. Szyhowski regarding

the ease or difficulty of his mother’s pregnancy, even though Dr. Szyhowski included a

conversation of such nature in his report, and (2) he did not understand the Minnesota Multiphasic

Personality Inventory 2 (“MMPI-2”) administered and cellmates helped him complete it. R. &

R., ECF No. 44, at 2.

       The Court found the first proffer had no bearing on the competency determination but could

not determine the role the second proffer had on Dr. Szyhowski’s determinations. The Court

contacted Dr. Szyhowski by telephone, who testified regarding his use of the MMPI-2. He

indicated that he could not rely on Defendant’s responses to the MMPI-2, and he therefore used

other indicators to make his determination. Dr. Szyhowski also testified that, even if Defendant


           Case 4:20-cr-00139-DGK Document 47 Filed 04/22/21 Page 1 of 2
had received help from some other inmate in filling out the MMPI-2, his opinion on Defendant’s

competency would not change as his final opinion was based on numerous factors, of which the

MMPI-2 was merely one.

        On March 3, 2021, Judge Gaddy issued a report and recommendation finding Defendant is

competent to proceed. Neither party objected to the report and recommendation.

        After making an independent review of the record, it is

        ORDERED that the Report and Recommendation of Magistrate Judge Gaddy is adopted

in its entirety, and this Court finds that Defendant is competent. It is further

        ORDERED that, pursuant to 18 U.S.C. §§ 3161(h)(1)(A) and (h)(4), the time between July

23, 2020, and the date of this order is excluded in computing the time within which the trial of this

criminal action must commence.

        IT IS SO ORDERED.

Date:   April 22, 2021                             /s/ Greg Kays
                                                  GREG KAYS, JUDGE
                                                  UNITED STATES DISTRICT COURT




          Case 4:20-cr-00139-DGK Document 47 Filed 04/22/21 Page 2 of 2
